Citation Nr: 1414071	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army from June 1959 to December 1959 and active duty service in the Navy from August 1961 to August 1965.  He also had other periods of service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records dated through April 2012; such records were considered in the November 2012 statement of the case.  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the Board notes the Veteran's reports that he had been exposed to noise while assigned to an armor division during his service in the Army National Guard from 1958 to 1959.  He further stated in his November 2012 substantive appeal that he was exposed to jet aircraft noise while assigned to an aircraft carrier during active duty service and that he had not been provided hearing protection in the Army National Guard.  He has also identified the onset of these conditions as occurring during his service in the Army National Guard.  The applicable laws and regulations permit service connection for disability resulting from disease or injury incurred in or aggravated by active duty service or ACDUTRA or for disability resulting from injury incurred or aggravated while performing inactive duty training (INACDUTRA). 

Although copies of the Veteran's service treatment records from his period of active duty service in the Navy are contained in the claims file, his complete service treatment records from his service in the Army National Guard have not been associated with the claims file.  On remand, the agency of original jurisdiction should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain his complete service treatment records from his Army National Guard service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented in writing, in the record.

The Board notes that the Veteran has not submitted any post-service treatment records related to his claimed bilateral hearing loss and/or tinnitus nor has he identified any such treatment providers.  However, during his May 2012 VA examination, the Veteran reported that he had worked as a tooling machinist for 11 years and for a county sheriff's department for 20 years after service, suggesting that he may have undergone employment physicals.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed bilateral hearing loss and/or tinnitus since service, to include any post-service employment physicals.

Finally, the Board notes that the May 2012 VA examiner stated that he could not provide an etiological opinion as to the Veteran's claimed bilateral hearing loss and tinnitus.  The examiner reasoned that there were "no audiograms to review between the Veteran's enlistment in 1961 and 2012 (a span of over 50 years)" and that he was consequently unable to assess whether hearing loss or significant threshold shifts occurred while the Veteran was on active duty.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Therefore, in the event that additional service treatment or post-service treatment records are obtained or submitted, an addendum opinion addressing the newly received records should be obtained.  

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA North Texas Health Care System demonstrating the treatment of hearing loss and/or tinnitus.  Such records dated through April 2012 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed bilateral hearing loss and/or tinnitus since service, to specially include any post-service employment physicals.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army, and/or the Veteran's Army National Guard Unit, to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In making these requests, use the Veteran's complete last name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file. 

4.  If, and only if, additional service treatment and/or post-service treatment records are obtained, return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following question:

Is at least as likely as not that the Veteran's tinnitus and/or bilateral hearing loss had its onset in or was otherwise incurred in the Veteran's service, to include any period of active duty, ACDUTRA, or INACDUTRA.  In this regard, the examiner must consider the Veteran's reports of noise exposure from jet aircraft and tanks and that he was not provided with hearing protection while in the National Guard.

If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

